PER CURIAM.
liThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent misappropriated funds belonging to the law firm at which she was employed. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which respondent acknowledges that her conduct constitutes a violation of Rules 8.4(a), 8.4(b), and 8.4(c) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Tiffany Ann Peters, Louisiana Bar Roll number 28406, be and she hereby is disbarred. Her name shall be stricken from the roll of attorneys and her license to practice law in the State of Louisiana shall be revoked. It is further ordered that respondent shall make restitution and shall participate in the Louisiana State Bar Association’s Fee Dispute Resolution Program with respect to Mr. Dottis Pope.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.